El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La demanda en el presente caso se funda en un docu-mento firmado por las partes el 17 de marzo de 1925 y que se copia en la misma, en el cual se convino que la deman-dada pagaría al demandante mil cuatrocientos un dólares y cuarenta centavos en plazos semanales de trescientos dóla-res cada uno. “En garantía de los plazos semanales,” dice textualmente el documento, “la sociedad Ralph Worms & *879Co. se compromete a remesar a New York toda la mercan-cía que produzca en sn fábrica .... a nombre del señor Haenssler, por conducto de la Porto Rican Express Co., a sn destino, agregándole nn C. O. D. por trescientos dólares para que sean pagados al señor Haenssler o bien envián-dola por conducto de dicho express con nn giro a la vista de igual suma para qne éste sea pagado como condición pre-cedente a la entrega de la mercancía, por la persona a cuya consignación vayan los géneros.”
La demanda alega además “qne en las semanas corres-pondientes al 19 y 26 de marzo, la demandada envió dos embarques ¿e mercancías a los Estados Unidos, consistentes en perlas fabricadas por dicha mercantil, sin ser enviados dichos embarques a nombre del Sr. Haenssler, ni sin agregarle a dichos embarques nn C. O. D. por los $300.00, según las estipulaciones de la obligación, .... sin haber tampoco en-viado por conducto de la Porto Rican Express Co. un giro a la vista por los ameritados $300.00 para que fuesen paga-dos como condición precedente a la entrega de las mercan-cías.”
Termina la demanda suplicando que se dicte una senten-cia que condene a la demandada a pagarle $600, correspon-dientes a los plazos indicados, con más los intereses y las costas.
No contestó la demandada. Se anotó su rebeldía y se dictó sentencia de acuerdo con la súplica y contra esa sen-tencia es que .se ha interpuesto el presente recurso de ape-lación.
Como único error alega la apelante que la sentencia es nula porque la demanda carece de hechos suficientes para sostenerla ya que “no alega en parte alguna que .los $300 convenidos no se pagaran al demandante.”
La parte apelada admite que no existe tal alegación en la demanda pero sostiene que no era esencial porque no se trata “de-un simple pagaré, ni de una mera obligación de pago, en el sentido que sostiene la; apelante. ’ ’ ' Cita la apé-*880lá'da en apoyó de su contención el art. 1081 del Código Civil que dice: “En las obligaciones condicionales la adquisición de los derechos, así como la resolución o pérdida de los ya adquiridos, dependerá del acontecimiento que constituya la condición. ” .
A nuestro juicio tiene razón la apelante. No vemos que exista la distinción que hace el apelado ni consideramos aplicable el precepto de ley que invoca. No se trata de una obligación condicional. La demandada se obligó a pagar al demandante trescientos dólares semanales. Fué en- garantía del pago que se estableció la otra obligación del envío de los productos. El dejar de cumplir la obligación de garantía no implica necesariamente la falta de cumplimiento de la obligación de pago. El pago pudo haberse hecho en metá-lico o directamente de cualquier otro modo. Se trata de una cuestión técnica, en verdad. Seguramente los plazos no han sido pagados y la sentencia que nos vemos obligados a revocar es justa, pero es una regla bien establecida que en las demandas deben alegarse clara, concisa y distintamente los hechos determinantes de la causa de acción que se ejer-cita, y la falta del pago constituye en este caso la violación esencial del contrato determinante de la acción ejercitada.
Si bien la regla se ha aplicado generalmente en casos de pagarés, no está a dichos casos solamente circunscrita. En el párrafo 5384 (vol. 3) de su tratado sobre “Code Pleading and Practice, ’ ’ Sutherland dice:
“En una demanda sobre un pagaré la alegación de falta de pago es material y en ausencia de ella la demanda es excepcionable. La alegación' de que se adeuda cierta suma sobre el pagaré es insuficiente, pues es una mera conclusión de derecho. Una alegación de que el de-mandado se ha negado y continúa negándose a pagar el capital o intereses del pagaré, o alguna parte de ellos, y de que actualmente se debe al demandante cierta suma es insuficiente. La regla ha sido establecida de que sobre un contrato ordinario para el pago de dinero la falta de pago es un hecho que constituye la violación del con-trato y es la esencia de la causa de acción, debiendo, por tanto, ale-garse en la demanda. La alegación en la demanda de que ‘ninguna *881parte de dicho pagaré, ni capital ni intereses, ha sido pagada’ cons-tituye una alegación suficiente de una violación.” 3 Sutherland’s Code Pleading, Practice & Forms, 3029.
Uno ele los casos citados para sostener la regia general es el de Lent v. New York and Mass. Ry. Co., 130 N. Y. 504 (29 N. E. 988). En él se dice:
“Es un hecho incontrovertible que con relación a un contrato ordinario para el pago de dinero la falta de- pago constituye una vio-lación del contrato y es la esencia de la causa de acción, por lo cual siendo tal, de acuerdo con la disposición del código debe ser alegada en la demanda. Se dice, sin embargo, que el pago es siempre una defensa afirmativa que debe ser alegada para poder aprovecharse de ella y que por. lo tanto la falta de pago no necesita alegarse ya que no es un hecho contradicho por una negativa general. Salisbury v. Stinson, 10 Hun. 242.
“La regla de que el pago es una defensa afirmativa no es una que esté contenida en el código, sino que tuvo su origen en la prác-tica del derecho común con el nombre de alegación de no haberse comprometido (plea of nonassumpsit), y el fundamento de la misma fué que en los casos sobre obligación contraída (assumpsit) la ale-gación de la demanda y la negativa de- la contestación estaban en pretérito y bajo la regla excluyendo toda prueba no relacionada es-trictamente con la controversia no era admisible otra evidencia que la que tendiera a probar que el demandado nunca había hecho el compromiso.
“Nunca fué aplicada a las acciones sobre deuda, pues la alega-ción de la demanda en tales casos estaba en presente y bajo la ale-gación de no deber (nil debet) cualquier hecho tendente a demos-trar que el demandado nada debía era admisible.
“La historia de la regla está descrita en la opinión, del Juez Selden en el caso de McKyring v. Bull, 16 N.Y. 297; 69 Am. Dec. 696, y no es necesario hacer referencia a ella ahora.
“Siguiendo la regla así establecida bajo la práctica antigua las cortes han resuelto uniformemente, después de promulgado el código, que el pago debe ser alegado y no puede ser probado bajo una nega-tiva general.
“Aunque estas decisiones tienen el efecto de modificar en cierto modo la regla contenida en el artículo 500 del código, su tendencia es simplificar el sistema de alegaciones, ya que en esta forma el de-mandante queda informado de la defensa precisa que se intenta es-*882tableeer, evitando así una preparación innecesaria y también sor-presa en el juicio.
“Pero no bay necesidad de .extender la regia aún más para sos-tener que porque el pago, como defensa, debe ser alegado la viola-ción del convenio no es necesario que se alegue en la demanda. ■Ello tendría un efecto contrario y llevaría a dificultades que se pue-den evitar siguiendo las claras disposiciones del código.
“No existe otra autoridad, en lo que yo he podido encontrar, que el caso de Salisbury v. Stinton, que sostenga que no es necesario que se alegue la violación del contrato, pues todos los autores y casos, pu-blicados sostienen lo contrario. 1 Chitty Pl. 325-359; Comyn Dig., title Pleader C. 44; 2 Wait Law & Practice, 318; 1 Wait Actions & Defenses, 394, 395, y casos citados; Witherhead v. Allen, 4 Abb. Ct. App. Dec. 629; Tracy v. Tracy, 35 N. Y. St. Repr. 167; Van Giesen v. Van Giesen, 10 N. Y. 316; Krower v. Reynolds, 99 Id. 245.”
Por virtud de todo lo expuesto debe revocarse la senten-cia apelada y devolverse el caso para ulteriores procedi-mientos no inconsistentes con esta opinión.